     Case 1:19-cv-00539-NONE-EPG Document 64 Filed 01/19/21 Page 1 of 2


 1
 2

 3

 4
                                         UNITED STATES DISTRICT COURT
 5
                                         EASTERN DISTRICT OF CALIFORNIA
 6

 7
     THOMAS LEE GLEASON, JR.,                                     Case No. 1:19-cv-00539-NONE-EPG (PC)
 8
                            Plaintiff,                            ORDER GRANTING DEFENDANT’S
 9                                                                SECOND MOTION TO MODIFY
     v.                                                           SCHEDULING ORDER
10
     G. PLACENCIA,
11                                                                 (ECF No. 63)
                            Defendant.
12

13            On January 12, 2021, Defendant filed a second motion to modify the scheduling order.

14   (ECF No. 63). Defendant requests “an order modifying and continuing each of the existing

15   deadlines by at least forty-five days….” (Id. at 1).1 “The circumstances are due to Defendant’s

16   prior counsel’s departure from the Office of the Attorney General and new counsel’s inability to

17   onboard within the current deadlines.” (ECF No. 63-1, p. 1).

18            The Court notes that the current defense counsel appears to be the fourth attorney that has

19   been assigned to represent the defendant in this case. Moreover, this is Defendant’s second

20   motion to modify the scheduling order. The Court looks with disfavor on repeated request for

21   extension of time based on repeated changes of counsel.

22            Nevertheless, the Court finds good cause to grant Defendant’s motion, although it is

23   highly unlikely that the Court will grant any further extensions to these deadlines.

24            While the Court is granting Defendant’s motion, in light of the ongoing judicial

25   emergency in this district, and the coronavirus (COVID-19) outbreak and evolving coronavirus

26
27            1
                At times Defendant asks that each deadline be continued by ninety days instead of forty-five days. As
     forty-five days is what is listed in both the notice and the proposed order, it appears that Defendant is asking for a
28   forty-five-day extension.

                                                               -1-
     Case 1:19-cv-00539-NONE-EPG Document 64 Filed 01/19/21 Page 2 of 2


 1   protocols, the Court will not continue the telephonic trial confirmation hearing and related

 2   deadlines. Instead, the Court will vacate these deadlines, and will reset them if a motion for

 3   summary judgment is not filed or if the case survives summary judgment.

 4          Accordingly, the deadlines are modified as follows:

 5    Event                                              Deadline/Date
 6    Deadline to Depose Plaintiff                       March 15, 2021
      Deadline for Report re: Settlement                 March 22, 2021
 7
      Conference
      Dispositive Motion Filing Deadline                 April 16, 2021
 8
      Expert Disclosure Deadline                        June 22, 2021
 9
10    Rebuttal Expert Disclosure                        July 27, 2021
11    Deadline

12          Additionally, the telephonic trial confirmation hearing and related deadlines are

13   VACATED. The Court will reset these deadlines if a motion for summary judgment is not filed

14   or if the case survives summary judgment.2

15
     IT IS SO ORDERED.
16
17       Dated:       January 19, 2021                                     /s/
                                                                  UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28          2
                The Court may require the parties to participate in a settlement conference before resetting these deadlines.

                                                              -2-
